Citation Nr: 0532802	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-15 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a right leg 
condition.  

2.  Entitlement to service connection for a left leg 
condition.  


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania Regional Office (RO) which denied service 
connection for right and left leg conditions.  The July 2003 
RO decision denied service connection on the basis that the 
veteran's right and left leg conditions pre-existed service 
and there had not been evidence of aggravation in service.  


FINDINGS OF FACT

1.  A right leg condition was not manifested in active 
service and there is no competent medical evidence 
demonstrating that such a condition is etiologically related 
to or was aggravated by service.  

2.  A left leg condition was not manifested in active service 
and there is no competent medical evidence that such a 
condition is etiologically related to or was aggravated by 
service.  


CONCLUSION OF LAW

A right or left leg condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§  1110, 1111, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  



A.  The duty to notify

The VCAA requires that VA inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and VA must 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 120-121 (2004); 38 C.F.R. § 3.159(b)(1) (2005).  

With regard to element (1), the RO sent the veteran a VCAA 
notice letter in February 2003 regarding his claim for 
service connection.  This letter informed the veteran of the 
type of information and evidence necessary to establish 
entitlement to service connection for his right and left leg 
conditions on the basis of aggravation.    The statement of 
the case (SOC) issued in March 2004, served to further advise 
the veteran as to what evidence and information would be 
required to establish service connection for his right and 
left leg conditions and informed him of what evidence was 
lacking and why his service connection claims remained 
denied.  

With regard to elements (2) and (3), the February 2003 VCAA 
letter notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  Specifically, this letter explained that VA would 
help the veteran get such things as medical records or 
records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.  

With respect to element (4), the Court has held that failure 
to tell a claimant to submit relevant evidence in the 
claimant's possession was generally not prejudicial.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The February 2003 VCAA letter specifically informed the 
veteran that he should send any medical reports he had and 
informed him about what other types of evidence to submit and 
where and when to send such evidence.  In addition, VA 
provided notice of the fourth element of the duty to notify 
by including the language of 38 C.F.R. § 3.159(b) in the 
Pertinent Laws; Regulations; Rating Schedule Provisions 
section of the March 2004 SOC.  The letter, in conjunction 
with the SOC, shows that the veteran was adequately advised 
to submit evidence pertinent to his claims for service 
connection.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. At 119-120.  Some notice in this 
case was provided after the initial denial.  The Court has 
held that such delayed notice is generally not prejudicial to 
a claimant.  Short Bear v. Nicholson, No. 03-2145 (U.S. Vet. 
App. Aug. 31, 2005); Mayfield v. Nicholson.  

There has been no showing of prejudice from the delayed 
notice in this case.  The veteran had the opportunity to 
provide evidence or information to the RO after the notice 
was provided, and before it reached the Board.  Thus, the 
veteran has received all required notice.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

VA has associated the veteran's service medical records with 
the claims file.  VA and private treatment reports have also 
been associated with the claims file.  In a March 2003 
statement, the veteran indicated that the medical records 
submitted were the only ones available as prior records had 
been destroyed.  

The Board notes that the veteran has not been afforded a VA 
examination to evaluate his right and left leg conditions.  
Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

In this case, as will be discussed in greater detail below, 
there is no competent evidence that the right or left leg 
conditions were incurred in or aggravated by service.  Thus, 
the Board finds that a VA examination to determine whether 
the veteran's right and left leg conditions are associated 
with service is not warranted.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


II.  Factual Background

In a report of medical history completed for induction into 
service in January 1967, the veteran reported that in October 
1965 he had a right leg fracture with a pin through the right 
femur which had been removed four months earlier.  He stated 
that as a result of this fracture he was required to use 
crutches for over 8 months.  He also reported a right ankle 
fracture at age 6 without sequelae, and that his right knee 
used to snap out prior to his right leg fracture.  On 
examination for induction, the feet and lower extremities 
were reportedly normal.

There were no reported complaints of, or treatment for, any 
problems in either the right or left leg during service.  In 
a report of medical history completed in January 1968, for 
separation from service, the veteran reported no pertinent 
complaints.  The history of leg operation for the fractured 
right femur prior to service was again noted.  On examination 
in January 1968, for separation from service, the feet and 
lower extremities were again noted to be normal.

In his service connection claim, received at the RO in 
January 2003, the veteran stated that the cartilage in his 
knees was worn away and that he had severe arthritis in both 
legs.  The veteran recounted his right leg fracture prior to 
service.  The veteran argued that the rigors of service 
contributed to his leg condition.  

As part of a February 1992 VA psychological examination the 
veteran reported that he suffered arthritis in unspecified 
joints.  There was no mention of any specific leg problems.  
At another VA examination in April 1992 to evaluate the same 
mental condition, the veteran was given an Axis III diagnosis 
of arthritis, as the veteran had reported arthritis "off and 
on" but again, this was not specific as to the location of 
the arthritis.  

The first record of treatment for the veteran's legs is from 
January 1999 when the veteran was diagnosed with a fractured 
tibial plateau of the right knee.  The next medical record 
regarding the right or left leg is from January 2000 when the 
veteran was seen with complaints of pain in the right knee 
for a few weeks after twisting the knee.  A CT scan of the 
right knee showed small joint effusion and degenerative 
changes.  The diagnosis was a sprain to the right knee and 
arthritis.  

In May 2000 the veteran was seen with complaints of right leg 
swelling for the prior three weeks.  The veteran reported 
that he did not recall any specific trauma.  The diagnosis 
was degenerative joint disease in the right knee.  

Radiology reports from September 2002 show mild degenerative 
osteoarthritis of the left knee.  

In March 2003, James Hu, M.D., reported that the veteran had 
been involved in a car accident in 1965, when he had been 
operated on by another physician.  It was also reported that 
the veteran had undergone right knee surgery and removal of a 
pin in 1960.  It was added that since the being out of 
service, the veteran had seen an orthopedist and sometimes 
emergency room physicians for joint pain.  The source of this 
information was not reported.


III.  Legal Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.306 (2005).

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

A veteran is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
the entrance examination or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated therein.  
38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  

The regulation at 38 C.F.R. § 3.304(b) provided that the 
presumption of soundness could be rebutted by clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  This is in contrast with 38 U.S.C.A. § 1111, 
which states that the presumption is rebutted only when clear 
and unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002) (emphasis added).  

In a precedent opinion, the VA General Counsel concluded that 
38 C.F.R. § 3.304(b) conflicted with 38 U.S.C.A. § 1111, and 
that the regulation was therefore invalid.  VAOPGCPREC 3-2003 
(2003).  The Federal Circuit adopted the General Counsel's 
position.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).  

Thus, under current law, the presumption of soundness in the 
veteran's case is rebutted only if there is clear and 
unmistakable evidence that his right and left leg conditions 
existed prior to service and that any pre-existing leg 
conditions were not aggravated by service.  If the 
presumption is not rebutted, the claim becomes one for direct 
service connection, rather than one for service connection on 
the basis of aggravation.  Wagner.

Although a history of right leg disability was reported when 
the veteran was accepted for service, no right leg disability 
was identified on the examination when he was accepted fro 
service.  Thus, the presumption of soundness applies with 
regard to that disability.  

The veteran was competent to report his pre-existing 
disability, but there was no evidence of such disability at 
the time of his entrance into service.  Accordingly, the 
Board finds that the presumption of soundness is not 
rebutted, and the claim is treated as one for direct service 
connection.  Id.

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

The veteran has a current diagnosis of arthritis in both the 
right and left knees, as evidenced by recent outpatient 
treatment, and so the first element of the service connection 
claim for both the right and left legs is met.  

Despite satisfying the first element, the service connection 
claims must fail as there is no evidence of symptoms or an 
injury to the right or left leg in service and no nexus 
between service and the current right and left leg 
conditions.

For his part, the veteran has not reported any specific 
disability of the right or left leg in service, nor has he 
reported a continuity of symptomatology beginning in service.  
Cf. Duenas v. Principi, 18 Vet App 512 (2004).

In addition, none of the private treatment records suggest 
that any current right leg condition is related to service.  
In the absence of a required nexus between service and the 
current right leg condition, the service connection claim 
must fail.  

While the veteran has been shown to have arthritis in both 
knees, this arthritis did not become manifest to a degree of 
at least 10 percent within one year of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  
Arthritis was diagnosed in the right knee in January 2000 and 
in the left knee in September 2002.  Even if the earlier 
references to arthritis in the VA examinations did refer to 
arthritis in the legs or knees, this would still not be 
within the one year presumptive period.  As such, entitlement 
to service connection on a presumptive basis must be denied.  

In the absence of competent evidence of a link between the 
current leg conditions and service, the preponderance of the 
evidence is against the claims for service connection, and 
the claims must be denied.  Since the preponderance of the 
evidence is against the claims, the benefit-of-the-doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right leg condition 
is denied.

Entitlement to service connection for a left leg condition is 
denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


